Citation Nr: 9926881	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-00 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an extension of a temporary total 
(100 percent) disability evaluation for convalescence from 
lumbar disc disease, status postoperative removal of a 
herniated nucleus pulposus, L4-5, beyond October 31, 1997.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
October 1991.  This appeal arises from a November 1997 rating 
decision of the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied an 
extension of a temporary total disability evaluation for 
convalescence from lumbar disc disease, status postoperative 
removal of a herniated nucleus pulposus, L4-5, beyond 
October 31, 1997.  The veteran was initially provided a 
temporary total disability evaluation for convalescence from 
his surgery of February 1997 to May 31, 1997.  An extension 
of one month was provided to June 30, 1997.  Another 
extension of convalescence was granted until August 31, 1997.  
His most recent extension was granted by the Adjudication 
Officer effective until October 31, 1997.  

The veteran provided personal hearing testimony before a 
hearing officer at the RO in April 1998.  During that 
hearing, the veteran testified that his service-connected 
back disability was more severe than the current evaluation 
reflects.  An increased evaluation for his service-connected 
back disability is not presently on appeal.  The issue is 
referred to the RO for appropriate action.  


REMAND

The veteran and his representative, assert, in essence, that 
the veteran should be entitled to an extension of a temporary 
total disability evaluation for convalescence from his 
service-connected back disability beyond October 31, 1997.  
The veteran related that his surgeon did not release him to 
return to his employment until January 1998.  

A review of the record reveals that in an April 1997 
statement from the veteran's private physician, C.L. Cannon, 
Jr., M.D., he indicates that the veteran needed to go to 
intensive physical therapy for at least two months.  There is 
no indication whether or not the veteran sought physical 
therapy for his back.  Any physical therapy records from 
February 1997 to January 1998 should be obtained and 
associated with the claims folder, if such records exist.  

Also, Dr. Cannon's office was previously requested to submit 
his medical records of treatment for the veteran to the RO.  
His office has submitted medical statements indicating that 
the veteran was not ready to be released from care on several 
occasions.  However, the physician's actual clinical records 
were not submitted.  Copies of these records, if such records 
exist, should be obtained and associated with the claims 
folder.  

Additionally, it also appears from the record that the 
veteran was treated at the Naval Hospital, Beaufort, South 
Carolina, during his convalescence period.  All such medical 
records from February 1997 to January 1998, related to the 
veteran's service-connected back disability should be 
obtained and associated with the claims folder.  

Finally, the veteran testified at his personal hearing in 
April 1998, that he was unable to return to work between 
September 1997 and January 1998, because his back had 
worsened, he had a lot of back pain and swelling.  He stated 
that he had two jobs and he was not allowed to return to work 
at his corrections officer position.  He also testified that 
he had returned to his position as a monitor for the school 
system.  However, there is no indication as to when he was 
able to return to work as a school monitor.  The RO should 
attempt to obtain confirmation from the veteran's school 
employer as to the date of his return to work.  

Based on the foregoing, additional development of this claim 
is necessary.  Therefore, this claim is REMANDED to the RO 
for the following:

1.  The RO should obtain the names and 
addresses of all non-VA medical providers 
who treated the veteran for his service-
connected back condition from 
February 1997 to January 1998.  After 
securing the necessary releases, the RO 
should obtain legible copies of the 
records, specifically those of Dr. 
Cannon, physical therapy records, and 
records from the Naval Hospital, 
Beaufort, South Carolina, and associate 
those records with the claims folder.

2.  Copies of all VA treatment records, 
if any, from February 1997 to 
January 1998, for treatment of the 
veteran's service-connected back 
condition should be obtained and 
associated with the claims folder.  

3.  The RO should secure the necessary 
release of information from the veteran 
and obtain a statement from his employer 
(the area school system) indicating the 
date of his return to work after surgery, 
the number of hours worked weekly and his 
job title.

4.  Thereafter, the RO should review the 
claim for an extension of a temporary 
total disability evaluation for 
convalescence from lumbar disc disease, 
status postoperative removal of a 
herniated nucleus pulposus, L4-5, beyond 
October 31, 1997.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case, which 
includes a summary of the evidence, the 
applicable laws and regulations and the 
reasons for the decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no further action unless otherwise notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

